—Judgment unanimously affirmed. Memorandum: The failure of the People to disclose the 911 tapes in a more timely manner was improper. County Court did not abuse its discretion, however, in denying preclusion and in imposing a less severe sanction (see, People v Williams, 227 AD2d 906). We decline to exercise our power to modify the sentence as a matter of discretion in *904the interest of justice (see, CPL 470.15 [6] [b]). We have examined the arguments raised in the pro se supplemental brief and conclude that they lack merit. (Appeal from Judgment of Erie County Court, LaMendola, J.—Assault, 2nd Degree.) Present—Pine, J. P., Callahan, Doerr and Davis, JJ.